Title: To George Washington from Francis Willis, 3 April 1789
From: Willis, Francis
To: Washington, George



Sir
Winchester [Va.] April 3d 1789

With the utmost defference and respect I beg leave to inform your excellency, that I have notified by letter the members of senate from the state of Georgia that I offer for the appointment of collector of the port of Savannah, what may be the rule established by Congress for the appointment of officers in the different departments is yet uncertain, if the mode adopted should confine it to the President alone I take the liberty of soliciting your excellencies favor provided your excellency should think there will be no impropriety in so doing. The person who fills that office I can not possibly know having left the State before the appointments for the present year but if the one was continued who was in office for the last year I have reasons to suppose he would not be approved of by Congress; this suggestion probably may receive some light by an appeal to the members from that State. I have the honor to be with the highest respect and reguard your Excellencies most Obedient Servt

Frans Willis

